        Case 4:21-cv-02589 Document 1 Filed on 08/10/21 in TXSD Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA,                       §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §
                                                 §    CIVIL NO. 4:21-cv-2589
 MARK ANTHONY FULLEN and STATE                   §
 FARM MUTUAL AUTOMOBILE                          §
 INSURANCE COMPANY,                              §
                                                 §
         Defendants.                             §
                                                 §

                                         COMPLAINT

        Defendant, United States of America (“United States”), through the undersigned Assistant

United States Attorney, brings this Complaint against Defendants, Mark Anthony Fullen (Fullen)

and State Farm Mutual Automobile Insurance Company (State Farm), for violations of federal and

Texas law as further alleged herein.

                                            PARTIES

                                                1.

        The United States brings this action in its sovereign capacity pursuant to 28 U.S.C. §
1345.

                                                2.

        Fullen is a resident of the State of Texas domiciled at 19701 Cearley Street, Cleveland,

Texas 77328. Fullen may be served at 19701 Cearley Street, Cleveland, Texas 77328 and/or his

mailing address at 19681 Cearley Street, Cleveland, Texas 77328.
           Case 4:21-cv-02589 Document 1 Filed on 08/10/21 in TXSD Page 2 of 6




                                                    3.

           State Farm is licensed to do business in the State of Texas. State Farm is licensed by the

Texas Department of Insurance to issue certain classifications of insurance, including but not

limited to motor vehicle liability insurance, within the State of Texas. State Farm may be served

through its registered agent, Corporation Service Company, 211 E. 7th Street, Suite 620, Austin,

Texas 78701-3218.

                                     JURISDICTION and VENUE

                                                    4.

           This Court has jurisdiction pursuant to 28 U.S.C. § 1345.

                                                    5.

           Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) as, inter alia, the subject motor

vehicle accident and related damages occurred near Plantersville, Texas, which is within the

Southern District of Texas.

                                                 FACTS

                                                  6.
           On January 20, 2021, Fullen was operating a 2002 Ford F-150 Pick Up and towing a utility

trailer.

                                                    7.

           On January 20, 2021, Fullen was insured by State Farm via Policy Number 275 9752-L05-

53G 001.

                                                    8.

           On January 20, 2021, Fullen was traveling west bound on SH-105 near Plantersville, Texas.

Fullen was driving a Ford F-150 and towing a utility trailer. Mr. Nicholas Dale Thurman was a

                                                    2
       Case 4:21-cv-02589 Document 1 Filed on 08/10/21 in TXSD Page 3 of 6




passenger in Fullen’s Ford F-150; and was also a witness to the accident. Dennis John O’Brien Jr.

(“O’Brien”) was driving a 2015 Chevrolet Impala and was also travelling west bound on SH-105.

Fullen was driving behind O’Brien. As O’Brien was reducing his speed to turn right onto a private

driveway, Fullen failed to safely control his speed and took evasive action to avoid colliding with

O’Brien. As Fullen was taking evasive action toward the right turn lane of SH-105, the trailer

struck O’Brien in the west bound lane of SH-105. Fullen’s vehicle and trailer jackknifed as they

were crossing a private driveway and left the roadway into the west bound grass ditch of SH-105

where they came to a final resting place, facing north. O’Brien’s vehicle also left SH-105 and

crossed the private driveway and left the roadway into the west bound grass ditch of SH-105 where

it came to its final rest facing west. Fullen was found at fault by the investigating officer and cited

for failure to control speed.

                                                  9.

       The 2015 Chevrolet Impala, an official use vehicle assigned to the Federal Bureau of

Investigation, is property of the United States of America and sustained damages because of the

motor vehicle accident which occurred on January 20, 2021.

                                                 10.

       According to the report prepared by the Texas Department of Public Safety, Fullen took

evasive action to avoid striking O’Brien’s vehicle. Further, Fullen failed to safely control his

vehicle’s speed, causing the side of his vehicle to strike the passenger side of O’Brien’s vehicle.

                                                 11.

       At the scene of the accident, Fullen admitted fault and responsibility to O’Brien.

Specifically, Fullen stated that he was trailing O’Brien’s vehicle too closely to slow down. Further,

Fullen stated that he attempted to avoid colliding with O’Brien’s vehicle by passing to the right at


                                                  3
      Case 4:21-cv-02589 Document 1 Filed on 08/10/21 in TXSD Page 4 of 6




a higher rate of speed; however, in doing so, Fullen lost control of his trailer and subsequently

struck O’Brien’s vehicle.

                                                 12.

       The accident was promptly reported to State Farm. Amicable demand has been made by

the United States to State Farm, to no avail, prior to the filing of this Complaint.

                                      CAUSES OF ACTION

                               Count 1 – Common Law Negligence

                                                 13.

       The United States incorporates by reference the allegations contained in Paragraphs 1-12.

                                                 14.

       At the time of the subject motor vehicle accident, Fullen was negligently operating his

vehicle. Fullen’s acts of negligence, which caused the subject motor vehicle accident, include but

are not limited to, the following:

           a. Failing to control speed;

           b. Failing to maintain a proper lookout;

           c. Failing to observe and obey traffic signals; and

           d. Failing to operate his motor vehicle in a reasonable manner.

                                                 15.

       The motor vehicle accident on January 20, 2021 was caused by Fullen’s negligent

operation of his motor vehicle.




                                                  4
      Case 4:21-cv-02589 Document 1 Filed on 08/10/21 in TXSD Page 5 of 6




                                                 16.

       Fullen’s negligence caused damage to the vehicle operated by O’Brien, a 2015 Chevrolet

Impala, which is the property of the United States.

                                                 17.

       By virtue of its contract of insurance, pursuant to the terms and conditions of same, State

Farm is liable for the negligent acts of Fullen and, as a result, for the damage caused to the property

of the United States.

                                                 18.

       The United States is entitled to compensation arising from the damage occasioned to its

property.

                          Count 2 – State Law Negligence arising under
                         Texas Civil Practice & Remedies Code § 33.013

                                                 19.

       The United States incorporates by reference the allegations contained in Paragraphs 1-18.

                                                 20.

       Pursuant to Texas Civil Practice & Remedies Code § 33.013, Fullen is obliged to repair

the damage that he caused to the property of the United States.

                                                 21.

       By virtue of its insurance contract with Fullen, pursuant to the terms and conditions of

same, State Farm is a joint and solidary obligor and is, thus, obliged to make the United States

whole for the damage caused to its property by Fullen.

       WHEREFORE, the United States prays that the Court enters judgment in its favor as

follows:

                                                  5
Case 4:21-cv-02589 Document 1 Filed on 08/10/21 in TXSD Page 6 of 6




   a. Finding Fullen and State Farm jointly and severally liable for damage to the

      property of the United States in an amount not less than $6,075.75;

   b. Awarding the United States damages in the amount of not less than $6,075.75 plus

      an award of prejudgment and post judgment interest and all costs allowed by law;

      and

   c. Ordering any other relief the Court deems just and reasonable as the circumstances

      may require.


                                           Respectfully submitted,

                                           JENNIFER B. LOWERY
                                           ACTING UNITED STATES ATTORNEY

                                            /s/ Elizabeth F. Karpati
                                           ELIZABETH F. KARPATI
                                           Assistant United States Attorney
                                           TX Bar Card No. 00794069
                                           1000 Louisiana, Suite 2300
                                           Houston, Texas 77002
                                           Telephone: (713) 567-9767
                                           Elizabeth.Karpati@usdoj.gov

                                           Attorney in Charge for the United States




                                       6
